 In the Matterof PEOPLESL1r7INSURANCE COMPANYandINDUSTRIALAND ORDINARY INSURANCE AGENTS'UNIONNo. 23316, AFLNo. 5-R-1700.Decided November 22, 1914Messrs. Austin F. CanfieldandJoseph F. Castiello,ofWashington,D. C., for the Company.Messrs. Herbert S. ThatcherandGeorge L. Russ,ofWashington,D. C., for the Union.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial and Ordinary InsuranceAgents' Union No. 23316, AFL, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Peoples Life Insurance Company, Washington,D. C., herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeL.Weasler, Trial Examiner.Said hearing was held at Washington,D. C., on September 12, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error, and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.During the course of the hearing the Company moved that the petitionbe dismissed on the ground that the unit sought by the Union was in-appropriate.For the reasons discussed in Section IV, below, thismotion is denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPeoples Life Insurance Company, incorporated in the District ofColumbia, maintains- its home office in Washington, D. C. It is en-59 N. L. R. B., No. 87.434 PEOPLES LIFEINSURANCE COMPANY435gaged in the business of insuring the lives of its policyholders. Inthe operation of its business the Company maintains 30 branch officesand 25 suboffices in the States of Maryland, Virginia, West Virginia,Delaware, and in the District of Columbia.The Company employsapproximately 150 people at its home office and approximately 800in its field offices.Of the 800 in the field offices, approximately 92employees are employed in District #1 and District #2 offices inWashington, D. C., involved in this proceeding.The Company'sassets total approximately $15,000,000, which consist largely of cash,mortgages and real estate, and which assets are maintained by theCompany in accordance with various State laws to meet policy re-serves.The Company has approximately 900,000 policies in forcewith a total face value of approximately $235,000,000.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial and Ordinary InsuranceAgents' UnionNo. 23316, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about January 31, 1944, George L. Russ, president of theIndustrial and Ordinary Insurance Agents Council, advised the Coin-pany that the Union was filing a petition for investigation and cer-tification of representatives for agents and superintendents employedby Peoples Life Insurance Company in District #1 and District #2offices inWashington, D. C.The Company replied that it did notbelieve that the unit sought was appropriate and that the Union wouldfirst have to be certified by the Board before the Company would rec-ognize it as the sole and exclusive bargaining representative of theemployees in question.A statement of a BogPd agent, introduced into evidence at the hear-,ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1 The Field Examiner reported that the Union submitted 73 dues-paying membershipcards, all of which bore the names of persons listed on the Company's pay roll which 1contained the names of 79 employees in the alleged appropriate unit.The Field Examinerfurther reported that the number of superintendents in the unit petitioned for, included8 in District #1 and 4 in District #2 and that,of these groups,the Union had 7 and 2dues-paying members respectively. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNIT 1The Union seeks a unit consisting of all industrial agents and super-intendents employed in the Company's District #1 and District #2offices inWashington, D. C., excluding cashiers, home office field rep-resentatives, clerical employees, and district office managers.TheCompany's position is that the petition should be dismissed becausethe unit sought is inappropriate inasmuch as it includes superintend-ents who, the Company contends, are a part of management.The official in charge in each district office is the district office man-ager:Directly below him are the superintendents, each of whom hasa staff of about six or seven industrial agents.While all powers tohire and discharge are vested in the district office manager, we arepersuaded from the record that the superintendents have effectivepower to recommend both hiring and discharging of agents on theirstaffs:Consequently, they fall within the meaning of our usual defi-nition of supervisory employees and we shall exclude them.The Company and the Union agree to the inclusion of May, an in-spector.We shall include him. In addition, the Union indicatesthat Tally, the office debit superintendent, and Duncan, the specialordinary superintendent, should be included or excluded in accordancewith the Board's determination concerning superintendents, and theCompany urges the exclusion of these- employees.Since we have ex-cluded superintendents, we shall also exclude the office debit super-intendent and the special ordinary superintendent.The Company has only two field offices in the District of Columbia,designated as District #1 and District #2 offices.As indicated inMatter of Life Insurance Company of Virginia,2we are of the opinionthat organization of insurance agents throughout the District ofColumbia is comparable to organization on a State-wide basis and, ac-cordingly, a unit of agents coextensive with such organization is appro-priate.We find that all industrial agents employed in the District #1 andDistrict #2 offices of the Company in Washington, D. C., includingthe inspector, but excluding cashiers, home office field representatives,clerical employees, the office debit superintendent, the special ordinarysuperintendent, superintendents, district office managers, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-ti vely recommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.2 57 N L. ,R B. 279. PEOPLES LIFE INSURANCECOMPANY,437V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees inthe appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Peoples Life In-surance Company, Washington, D. C., an election by secret ballot shall'be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article111, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates'who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged. for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Industrialand Ordinary Insurance .Agents' Union No. 23316, AFL, for the pur-poses of collective bargaining.Mn. JOHN Al. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.